

Greystone Business Credit II, L.L.C.

--------------------------------------------------------------------------------


STOCK PLEDGE AGREEMENT


This STOCK PLEDGE AGREEMENT dated as of September 17, 2007 (the "Pledge
Agreement") is executed by APPALACHIAN OIL COMPANY, INC., a Tennessee
corporation ("Assignor"), whose address is 407 International Parkway, Suite 403,
Richardson, Texas 75088, to and for the benefit of GREYSTONE BUSINESS CREDIT II,
L.L.C., a Delaware limited liability company, in its capacity as Agent under the
Loan and Security Agreement described below ("Agent"), whose address is 152 West
57th Street, 60th Floor, New York, New York 10019.
 
RECITALS:
 
A. Lenders have made loans (the "Loans") to Assignor ("Borrower"), arising under
and pursuant to that certain Loan and Security Agreement dated as of the date
hereof, executed by and among Borrower, Agent and the lenders (the "Lenders")
from time to time party thereto (as amended, supplemented or modified from time
to time, the "Loan Agreement").
 
B. As a condition to Agent and the Lenders' entering into the Loan Agreement and
making the Loans, Agent and Lenders require that Assignor enter into this Pledge
Agreement in order to secure the obligations and performance of Assignor
hereunder and of Borrower under the Loan Agreement.
 
NOW, THEREFORE, for and in consideration of the foregoing premises, which are
hereby incorporated herein as true, and the mutual promises and agreements
contained herein, Assignor and Agent hereby agree as follows:
 
AGREEMENTS:
 
1.  Grant of Security Interest. To secure the Obligations described in Paragraph
2, Assignor hereby assigns, pledges and grants to Agent, for the benefit of the
Lenders, as a secured party and a secured creditor under the Uniform Commercial
Code of New York, in effect from time to time (the "UCC"), a security interest
in and to the following (collectively, the "Collateral"):
 
(a)  together with all voting rights thereto, the shares of the common stock of
any Issuers as evidenced by the Certificates set forth on Schedule I attached
hereto (collectively, the "Certificates"), together with any Stock of any Issuer
delivered to Agent pursuant to Section 4(b) hereof or otherwise in the
possession of Agent and any and all other shares of the capital stock of any
Issuer hereafter owned or acquired by Assignor by reason of a stock dividend or
a sale or other transfer of the capital stock of any Issuer by Assignor, as a
result of or in connection with any increase or reduction of capital,
reclassification, merger, consolidation, sale of assets, combination of shares,
stock split, spin-off or split-off, together with all substitutions or
replacements of any of the foregoing (together with any other stock in any
Issuer required to be pledged and delivered hereunder being collectively
referred to herein as the "Stock");
 

--------------------------------------------------------------------------------


 
(b)  the Certificates and any and all other certificates now or hereinafter in
the possession of Assignor or Agent evidencing the Stock, together with any
stock powers therefor;
 
(c)  all payments, income and dividends (whether in cash, stock or other
property), liquidating dividends, stock warrants, stock options, stock rights,
subscription rights, securities of any Issuer or any other distributions of any
other property which Assignor is now or may hereafter be entitled to receive on
account of the Stock (collectively, the "Distributions"); and
 
(d)  any and all products and proceeds of any kind of any and all of the
foregoing Collateral, including the proceeds of any insurance thereon, now or
hereafter owned or acquired by Assignor.
 
2.  Obligations. The obligations secured by this Pledge Agreement (the
"Obligations") are the following:
 
(a)  any and all obligations and liabilities of Borrower to Agent and Lenders
whether direct or indirect, joint or several, absolute or contingent, now or
hereafter existing, and however created, evidenced or arising, including, but
not limited to, the obligations and liabilities of Borrower arising under and
pursuant to the Loan Agreement and any and all extensions or renewals thereof or
replacements or substitutions therefor;
 
(b)  any and all sums advanced by Agent and Lenders in order to preserve the
Collateral or to perfect its security interest in the Collateral; and
 
(c)  in the event of any proceeding to enforce the collection of the
Obligations, the reasonable expenses of retaking, holding, preparing for sale or
lease, selling or otherwise disposing of or realizing on the Collateral, or of
any exercise by Agent of its rights in the event of a default under any
agreement between Borrower and Agent or any Lender, together with reasonable
attorneys' fees and court costs.
 
3.  Representations and Warranties. Assignor represents and warrants to Agent
and Lenders as follows:
 
(a)  Assignor is a corporation duly organized, existing and in good standing
under the laws of the State of Tennessee, with full and adequate power to carry
on and conduct its business as presently conducted, and is duly licensed or
qualified in all foreign jurisdictions wherein the nature of its activities
require such qualification or licensing.
 
(b)  Assignor's state issued organizational identification number is 0017459.
The exact legal name of Assignor is as set forth in the preamble of this
Agreement, and Assignor currently does not conduct, nor has it during the last
five (5) years conducted, business under any other name or trade name. Assignor
will not change its name, its organizational identification number, if it has
one, its type of organization, its jurisdiction of organization or other legal
structure.
 
-2-

--------------------------------------------------------------------------------


 
(c)  Assignor has full right, power and authority, without obtaining the consent
of any other person, body or governmental agency, to enter into and deliver this
Pledge Agreement, to pledge, assign and grant a security interest in and deliver
the Collateral to Agent, and to perform all of its duties and obligations under
this Pledge Agreement.
 
(d)  All necessary and appropriate action has been taken on the part of Assignor
to authorize the execution and delivery of this Pledge Agreement. This Pledge
Agreement is a valid and binding agreement and contract of Assignor in
accordance with its terms. No basis presently exists for any claim against Agent
or any Lender under this Pledge Agreement or with respect to the enforcement
thereof, and this Pledge Agreement is subject to no defenses of any kind.
 
(e)  The execution, delivery and performance by Assignor of this Pledge
Agreement and any other documents or instruments to be executed and delivered by
Assignor in connection therewith is valid, binding and enforceable against
Assignor, and shall not: (i) violate or contravene articles of incorporation or
bylaws of Assignor or any existing law or regulation or any order, writ,
injunction or decree of any court or governmental authority, or (ii) conflict
with, be inconsistent with, or result in any breach or default of any of the
terms, covenants, conditions, or provisions of any indenture, mortgage, deed of
trust, instrument, document, agreement or contract of any kind to which Assignor
is a party, or by which Assignor or any of its property or assets may be bound,
and will not result in the creation or imposition of any security interest in
any properties pursuant to the provisions of any such mortgage, indenture,
contract or other agreement.
 
(f)  To the best of Assignor's knowledge, no condition, circumstance, document,
restriction, litigation or proceeding (or threatened litigation or proceeding or
basis therefor) exists which could adversely affect the validity or priority of
the liens and security interests granted to Agent hereunder, which could
materially adversely affect the ability of Assignor to perform the obligations
under this Pledge Agreement, which would constitute a default hereunder or
thereunder or which would constitute such a default with the giving of notice or
lapse of time or both.
 
(g)  None of the actions contemplated by this Pledge Agreement are in violation
of or restricted by any restrictive agreement, stop transfer order, any legend
appearing on the certificates evidencing any of the Collateral consisting of
Stock, the Securities Act of 1933, as amended, the Securities Exchange Act of
1934, as amended, any state blue-sky or securities law, any Canadian federal or
provincial blue-sky or securities law, or any rule or regulation issued under
the foregoing acts and laws.
 
(h)  The nature and transaction of the business and operations of Assignor, and
the use of its properties and assets will not materially violate or conflict
with any applicable law, statute, ordinance, rule, regulation or order of any
kind including without limitation zoning, building, environmental, land use,
noise abatement, occupational health and safety or other laws, any building
permit or any condition, grant, easement, covenant, condition or restriction,
whether recorded or not.
 
-3-

--------------------------------------------------------------------------------


 
(i)  Assignor is the beneficial and record owner of the Collateral. All of the
Collateral is free of all pledges, hypothecation, mortgages, security interests,
charges or other encumbrances, except those in favor of Agent.
 
(j)  All of the Stock pledged hereunder has been and continues to be duly and
validly authorized and issued, fully paid and nonassessable shares of each
Issuer of such stock, and was not issued in violation of any preemptive rights
or any agreement by which such Issuer is bound.
 
(k)  Assignor has either previously or simultaneously herewith delivered to
Agent the Certificates for all of the Stock, together with appropriate stock
powers therefor executed in blank by Assignor.
 
(l)  Upon delivery of the duly executed Pledge Agreement and any Certificates
evidencing all of the Stock, together with stock powers therefor, Agent, for the
benefit of the Lenders, shall have a valid first lien and security interest in
all of the Collateral hereunder, free and clear of all other, and subject to no
pledges, hypothecation, mortgages, security interest, charges or other
encumbrances, except in favor of Agent.
 
4.  Covenants. Until the Obligations have been satisfied and discharged in full,
Assignor covenants to and agrees with Agent and Lenders as follows:
 
(a)  Assignor shall not sell, assign, deliver, convey or otherwise dispose of or
transfer, or create, grant, incur or permit to exist any pledge, mortgage, lien,
security interest, charge or other encumbrance whatsoever (except in favor of
Agent) in or with respect to the Collateral hereunder or any interest therein.
 
(b)  If, at any time following an Event of Default hereunder, Assignor receives
or is entitled to receive into its possession any payments, checks, instruments,
chattel paper, dividends on account of or in respect of the Collateral, or any
other Collateral or proceeds thereof, such Assignor shall accept such Collateral
as Agent's agent, in trust for Agent without commingling such Collateral with
any other property of such Assignor and shall, upon receipt, immediately deliver
such Collateral to Agent in the exact form so received, with any necessary
endorsement of Assignor or stock powers executed by Assignor in blank.
 
(c)  Assignor will, at all times and from time to time, defend the Collateral
against any and all claims of any person or party whose claims are adverse to
the claims, rights or interest of Agent and Lenders, and Assignor shall
indemnify and hold Agent and Lenders harmless from any and all such adverse
claims. Assignor shall bear all risk of loss, damage and diminution in value
with respect to the Collateral, and Assignor agrees that neither Agent nor any
Lender shall have any liability or obligation to Assignor with respect to, and
is hereby released by Assignor from any of, the foregoing.
 
(d)  At any time and from time to time after the occurrence of an Event of
Default (as hereinafter defined) or a default under any of the Obligations which
is continuing uncured and unwaived, Assignor shall, upon request of Agent,
execute and deliver to Agent any proxies, stock powers or assignments with
respect to any of the Stock, or endorse any instruments or chattel paper with
respect to the Collateral as so requested.
 
-4-

--------------------------------------------------------------------------------


 
5.  Events of Default. Assignor shall be in default under this Pledge Agreement
upon the occurrence of any one or more of the following events or conditions (an
"Event of Default"):
 
(a)  nonpayment of any of the Obligations when due, whether by acceleration or
otherwise;
 
(b)  Assignor shall default in the performance or fail to perform any promise,
covenant or agreement to be performed by Assignor hereunder or under any other
agreement now existing or hereafter entered into between Assignor and Agent, or
Borrower shall default in the performance or fail to perform any promise,
covenant or agreement to be performed by Borrower under any other agreement now
existing or hereafter entered into between Borrower and Agent or any Lender;
 
(c)  any misrepresentation or breach of any warranty by Assignor in this Pledge
Agreement, in connection with the Collateral or in any other agreement entered
into between Assignor and Agent or any Lender, or by Borrower in the Loan
Agreement or in any other document or agreement entered into between Borrower
and Agent or any Lender;
 
(d)  the dissolution of Borrower;
 
(e)  Borrower shall make an assignment for the benefit of creditors, fail to
pay, or admit in writing its inability to pay its debts as they mature; or a
trustee for any substantial part of the assets of Borrower is applied for or
appointed, and in the case of such trustee being appointed in a proceeding
brought against Borrower, (i) such party, by any action or failure to act
indicates its approval of, consent to or acquiescence therein, or (ii) an order
shall be entered approving the petition in such proceedings and such order is
not vacated, stayed on appeal or otherwise shall not have ceased to continue in
effect within thirty (30) days after the entry thereof;
 
(f)  any proceeding shall be commenced by or against Borrower under any
Bankruptcy, receivership, insolvency, reorganization, readjustment of debt,
dissolution or liquidation law or statute of the United States, any state or any
foreign jurisdiction, and in the case of any such proceeding being instituted
against Borrower, (i) such party, by any action or failure to act indicates its
approval of, consent to or acquiescence therein, or (ii) an order shall be
entered approving the petition in such proceedings and such order is not
vacated, stayed on appeal or otherwise shall not have ceased to continue in
effect within thirty (30) days after the entry thereof;
 
(g)  the entry of any judgment, levy, attachment, garnishment or other process
against Borrower, or the creation or filing of any lien or encumbrance upon the
Collateral or the making of any levy, judicial seizure, or attachment thereof or
thereon;
 
-5-

--------------------------------------------------------------------------------


 
(h)  the failure of Assignor to do any act necessary to preserve and maintain
the value and collectability of any of the Collateral; and
 
(i)  Agent or Required Lender in good faith deems itself or themselves insecure.
 
6.  Rights and Remedies of Agent. Upon the happening or occurrence of an Event
of Default hereunder which is continuing uncured and unwaived, and at any time
thereafter and from time to time, Agent shall have all of the rights and
remedies of a secured party under the Uniform Commercial Code as enacted in and
then in effect in New York. In addition, Agent shall also have the following
rights and remedies:
 
(a)  Without further notice to Assignor, Agent shall have the right and be
entitled to notify any Issuer of any of the Stock to make payment to Agent and
to receive all Distributions to be applied toward the satisfaction of the
Obligations and to exercise all voting, conversion, exchange, subscription or
other corporate rights, privileges or options pertaining to such Stock.
 
(b)  Agent shall have the right, at its discretion, to transfer to or register
in the name of Agent or any nominee of Agent any of the Collateral.
 
(c)  Without demand, notice or advertisement, all of which are hereby expressly
waived to the extent permitted by applicable law, Agent may sell, pledge,
transfer or otherwise dispose of, or enter into an agreement with respect to the
foregoing, or otherwise realize on the Collateral and any other Collateral, or
any part thereof, at any broker's board or on any exchange or at public or
private sale or sales, held at such place or places in the City of New York, New
York or otherwise, and at such time or times within ordinary business hours, for
a purchase price or prices in cash or, without assuming any credit risk or
thereby discharging the Obligations to the extent of said purchase price until
paid in cash and reserving the right to resell the Collateral upon the failure
of said purchaser to so pay the purchase price therefor, upon credit or future
delivery, and upon such other terms and conditions as Agent deems satisfactory,
and, if required by law, as set forth in any applicable notice. Agent shall not
be obligated to make any such sale pursuant to any such applicable notice
required by law. Agent may, without notice or publication, adjourn any such sale
or cause the same to be adjourned from time to time by announcement at the time
and place fixed for the sale, and such sale may be made at any time or place to
which the same may be so adjourned. Agent, for its own account, may purchase any
or all of the Collateral at any public sale and, in lieu of payment of the
purchase price therefor, may set off or apply the purchase price against the
Obligations. Agent is authorized, at any sale, if it deems it advisable so to
do, to restrict the prospective bidders or purchasers to financially reputable
persons who will represent and agree that they are purchasing for their own
account, for investment, and not with a view to the distribution or sale of any
of the Collateral. Upon any such sale, Agent shall have the right to deliver,
assign, and transfer to the purchaser thereof, including Agent, that portion of
the Collateral so sold. Each purchaser, including Agent, at any sale shall hold
the property sold absolutely free from any claim or right of whatsoever kind,
including any equity or right of redemption of Assignor, and Assignor hereby
specifically waives and releases all rights of redemption, stay or appraisal
which it has or may have under any rule or law or statute now existing or
hereafter adopted. Agent, however, instead of exercising the power of
disposition herein conferred upon it, may proceed by a suit or suits at law or
in equity to foreclose the pledge and sell the Collateral, or any portion
thereof, under a judgment or decree of a court or courts of competent
jurisdiction. After deducting from the proceeds of the foregoing sale or other
disposition of said Collateral, all expenses incurred by Agent in connection
therewith (including reasonable attorneys' fees), Agent shall apply such
proceeds towards the satisfaction of the Obligations and shall account to
Assignor for any surplus of such proceeds.
 
-6-

--------------------------------------------------------------------------------


 
(d)  If at any time after the occurrence and during the continuance of an Event
of Default without cure or waiver, in the opinion of counsel for Agent, any
proposed disposition of Collateral hereunder requires registration,
qualification, notification, or other action under or compliance with any state
blue sky or securities law or the Federal Securities Act of 1933, as amended, or
any rules or regulations thereunder (collectively, the "Securities Laws"),
Assignor, at the request of Agent, will as expeditiously as possible use its
best efforts to take such action or cause such action to be taken, comply or
cause compliance with such Securities Laws and maintain such compliance or cause
such compliance to be maintained for such period as may be necessary to permit
such disposition. Assignor acknowledges that a breach of the above covenant
contained in this Section 6 may cause irreparable injury to Agent and that Agent
will have no adequate remedy at law with respect to such breach, and
consequently, Assignor agrees that the above covenant shall be specifically
enforceable and Assignor hereby waives, to the extent such waiver is enforceable
under law, and agrees not to assert any defenses against an action for specific
performance of such covenant. In connection with the foregoing, Assignor will
(i) pay all expenses imposed on or demanded of Agent or any Lender under the
Securities Laws in connection with such compliance, including the expense of
furnishing to Agent an adequate number of copies of the prospectus contained in
any such registration statement, (ii) indemnify and hold Agent and Lenders
harmless from and against any and all claims and liabilities caused by any
untrue statement of a material fact or omission to state a material fact
required to be stated in any registration statement, offering circular or
prospectus used in connection with such compliance, or necessary to make the
statements therein not misleading, and (iii) pay all expenses (including
reasonable attorneys' fees) incurred by Agent in specifically enforcing the
above covenant.
 
The rights and remedies provided herein, in the Loan Agreement and in any other
agreements between Assignor and Agent are cumulative and are in addition to and
not exclusive of the rights and remedies of a secured party under the Uniform
Commercial Code and any other rights or remedies provided by applicable law.
Assignor hereby (i) names, constitutes and appoints Agent as Assignor's proxy
and attorney-in-fact in Assignor's name, place and stead, (ii) authorizes Agent
to take, at any time without the appropriate signature of Assignor, any action
to take any action for and on behalf of Assignor which is required of Assignor
or permitted to be taken by the Agent hereunder, including, without limitation,
voting any and all of the Stock or other securities, as such proxy may elect,
for and in the name, place and stead of Assignor, as to all matters coming
before shareholders, and (iii) acknowledges that the constitution and
appointment of such proxy and attorney-in-fact are coupled with an interest and
are irrevocable. The rights, powers and authority of said proxy and
attorney-in-fact shall remain in full force and effect, and shall not be
rescinded, revoked, terminated, amended or otherwise modified, until all
Obligations have been fully satisfied.
 
-7-

--------------------------------------------------------------------------------


 
7.  No Duty Concerning Collection on Collateral. Agent shall not be liable for
its failure to give notice to Assignor of a default under any agreement between
Assignor and Agent. Agent and Lenders shall not be liable for its failure to use
diligence to collect any amount payable in respect to the Collateral, but shall
be liable only to account to Assignor for what Agent and Lenders may actually
collect or receive thereon.
 
8.  Further Assurances. Assignor hereby irrevocably authorizes the Agent at any
time and from time to time to file in any jurisdiction any initial Uniform
Commercial Code financing statements and/or amendments thereto naming the Agent,
as Secured Party, and Assignor, as Debtor, that (a) describe the Collateral, and
(b) contain any other information required by part 5 of Article 9 of the Uniform
Commercial Code for the sufficiency or filing office acceptance of any financing
statement or amendment, and which shall evidence the Agent's perfection of a
security interest in such Collateral as security for the Obligations. Assignor,
upon demand, shall furnish to the Agent such further information, execute and
deliver such other documents and do all such other acts and things as the Agent
may at any time, or from time to time, reasonably request as being necessary or
appropriate to establish and maintain a perfected first security interest in the
Collateral or to otherwise evidence, document or conclude the transactions
contemplated hereby, including, without limitation, registering any Stock
pledged hereunder with each Issuer of the Stock in the event such Stock is at
any time uncertificated. Assignor shall pay all costs and expenses of
registering such Stock or of filing such financing statements, of all searches
of records, wherever filing or recording or searching of records is deemed by
the Agent to be necessary and desirable, or otherwise incurred by the Agent or
its agents in carrying out the provisions of this Pledge Agreement. A
photographic, carbon or other reproduction of this Pledge Agreement shall be
sufficient as a financing statement.
 
9.  Reserved.
 
10.  Care in Custody. Agent shall be deemed to have exercised reasonable care in
the custody and preservation of the Collateral and in protecting any rights with
respect to the Collateral against prior parties, if Agent takes such action for
that purpose as Assignor shall request in writing, but failure of Agent to
comply with any such request shall not of itself by deemed a failure to exercise
reasonable care, provided, however, that in any event Agent's responsibility for
the safekeeping of the Collateral shall not extend to matters beyond the control
of Agent, including, without limitation, acts of God, war, insurrection, riot,
governmental actions or acts of any corporate or other depository.
 
11.  Waiver of Defenses. No renewal or extension of the time of payment of the
Obligations; no release or surrender of, or failure to perfect or enforce any
security interest for the Obligations; no release of any person primarily or
secondarily liable on the Obligations (including any maker, indorser, or
guarantor); no delay in enforcement of payment of the Obligations; and no delay
or omission in exercising any right or power with respect of the Obligations or
any security agreement securing the Obligations shall affect the rights of Agent
in the Collateral. Assignor hereby waives presentment, protest, demand, notice
of dishonor or default, notice of any loans made, extensions granted, or other
action taken in reliance hereon and all demands and notices of any kind in
connection with the Obligations.
 
-8-

--------------------------------------------------------------------------------


 
12.  Waiver of Assignor's Subrogation Rights. In case of the death, legal
incompetency or insolvency (howsoever evidenced) of Borrower, or in case of any
bankruptcy, reorganization, debt arrangement or other proceeding under any
bankruptcy or insolvency law, or any dissolution, liquidation or receivership
proceeding is instituted by or against Borrower, all Obligations then existing
shall, without notice to anyone, immediately become due or accrued and be
payable, jointly and severally, from Assignor. If bankruptcy or reorganization
proceedings at any time are instituted by or against Borrower under the United
States Bankruptcy Code, Assignor hereby: (a) expressly and irrevocably waives,
to the fullest extent possible, on behalf of itself and its successors and
assigns and any other person, any and all rights at law or in equity to
subrogation, to reimbursement, to exoneration, to contribution, to
indemnification, to set off or to any other rights that could accrue to a surety
against a principal, to a guarantor against a maker or obligor, to an
accommodation party against the party accommodated, to a holder or transferee
against a maker, or to the holder of a claim against any person, and which
Assignor may have or hereafter acquire against any person in connection with or
as a result of Assignor's execution, delivery and/or performance of this Pledge
Agreement, or any other documents to which Assignor is a party or otherwise;
(b) expressly and irrevocably waives any "claim" (as such term is defined in the
United States Bankruptcy Code) of any kind against Borrower, and further agrees
that it shall not have or assert any such rights against any person (including
any surety), either directly or as an attempted set off to any action commenced
against Assignor by Agent or any other person; and (c) acknowledges and agrees
that (i) this waiver is intended to benefit Agent and Lenders and shall not
limit or otherwise effect Assignor's liability hereunder or the enforceability
of this Pledge Agreement, (ii) Borrower and its successors and assigns are
intended third party beneficiaries of this waiver, and (iii) the agreements set
forth in this Section and Agent's rights under this Section shall survive
payment in full of the Obligations.
 
13.  Waiver by Agent. No course of dealing between Assignor and Agent or any
Lender, nor any failure to exercise, nor any delay in exercising any right,
remedy, power or privilege of Agent or any Lender hereunder, under the Loan
Documents or under any other agreement entered into between Assignor and Agent
or any Lender, shall operate as a waiver thereof. No waiver by Agent of any
Event of Default or any right or remedy hereunder, under the Loan Agreement or
under any document or agreement shall constitute a waiver of any other event of
default, right or remedy of Agent, nor of the same event of default, right or
remedy on a future occasion.
 
-9-

--------------------------------------------------------------------------------


 
14.  Governing Law; Severability. This Pledge Agreement has been made and
entered into in New York and shall be governed by and construed in accordance
with the laws of the State of New York. Wherever possible each provision of this
Pledge Agreement shall be interpreted in such manner as to be effective and
valid under applicable law, but if any provision of this Pledge Agreement shall
be prohibited by or invalid under such law, such provision shall be ineffective
to the extent of such prohibition or invalidity, without invalidating the
remainder of such provision or the remaining provisions of this Pledge
Agreement.
 
15.  Successors and Assigns. This Pledge Agreement and all rights and
liabilities hereunder and in and to any and all Collateral shall inure to the
benefit of Agent and their successors and assigns, and shall be binding on
Assignor, its successors and assigns.
 
16.  Notice. Any notice of any sale, lease, other disposition, or other intended
action by Agent shall be deemed reasonable if in writing, addressed to Assignor
at the address set forth above, or any other address designated in a written
notice by Assignor previously received by Agent and deposited, first class
postage prepaid, in the United States mails five (5) days in advance of the
intended disposition or other intended action, provided, however, that the
foregoing shall not preclude the fact that failure to give such notice or notice
by other means may be reasonable under the particular circumstances involved.
 
17.  Duration and Effect. This Pledge Agreement shall remain and continue in
full force and effect (notwithstanding, without limitation, the dissolution of
Borrower) from the date hereof until all of the Obligations have been fully and
completely paid, satisfied and discharged. Thereupon, this Pledge Agreement
shall terminate and Agent shall release any Collateral still held by it which
has not been sold or otherwise disposed of in accordance with Section 6 hereof
and applied toward the satisfaction of the Obligations hereunder, and Agent
shall deliver any such Collateral to Assignor, together with any necessary stock
powers or assignment executed by Agent in blank, at Assignor's expense. Assignor
acknowledges that this Pledge Agreement is and shall be effective upon execution
by Assignor and delivery to and acceptance hereof by Agent, and it shall not be
necessary for Agent to execute any acceptance hereof or otherwise to signify or
express its acceptance hereof to Assignor.
 
-10-

--------------------------------------------------------------------------------


 
Greystone Business Credit II, L.L.C.

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, Assignor and Agent have duly executed and delivered this
Stock Pledge Agreement as of the date first above written.


 
 
ATTEST:
 
 
By: _____________________________________
Name: ___________________________________
Title: ____________________________________
ASSIGNOR:
 
APPALACHIAN OIL COMPANY, INC., a Tennessee corporation
 
 
By:
/s/                                                                                
 
Name: ___________________________________
Title: ____________________________________


 

 
AGENT:
 
GREYSTONE BUSINESS CREDIT II, L.L.C., a Delaware limited liability company, as
Agent for the Lenders
 
 
By:
/s/                                                                                  
Name: ___________________________________
Title: ____________________________________




--------------------------------------------------------------------------------



Greystone Business Credit II, L.L.C.

--------------------------------------------------------------------------------


SCHEDULE I


PLEDGED STOCK


Assignor
 
Issuer
 
Class of Interest
 
Certificate(s) of Shares
 
Number of Shares
 
Percentage of Outstanding Shares
Appalachian Oil Company, Inc.
 
Appco-KY, Inc.
 
Common Stock
 
#1
 
1,000
 
100%
                     
Appalachian Oil Company, Inc.
 
Appalachian-Barnette, LLC
 
*
 
*
 
*
 
50%

 



*
Assignor’s interest in Appalachian-Barnette, LLC is not certificated. In the
even such interest becomes certificated, Assignor will promptly forward such
certificates to Agent.


--------------------------------------------------------------------------------



Greystone Business Credit II, L.L.C.

--------------------------------------------------------------------------------


ISSUER ACKNOWLEDGEMENT
 
The undersigned hereby acknowledge receipt of the foregoing Stock Pledge
Agreement dated as of September 17, 2007, executed by Appalachian Oil Company,
Inc. ("Assignor") to and for the benefit of Greystone Business Credit II,
L.L.C., as Agent for certain Lenders, and agrees to pay all payments, income and
dividends (whether in cash, stock or other property), liquidating dividends,
stock warrants, stock options, stock rights, subscription rights, securities of
the undersigned and any other distributions of any other property which Assignor
is now or may hereafter be entitled to receive on account of the Stock directly
to the order of Greystone Business Credit II, L.L.C.
 
Dated this ___ day of ____________, 2007.
 
ATTEST:
 
 
By: _____________________________________
Name: ___________________________________
Title: ____________________________________
APPCO-KY, INC., a Tennessee corporation
 
 
By:
/s/                                                                                  
Name: ___________________________________
Title: ____________________________________
       
ATTEST:
 
 
 
By: _____________________________________
Name: ___________________________________
Title: ____________________________________
APPALACHIAN-BARNETTE, LLC, a
Virginia limited liability company
 
 
By:
/s/                                                                                  
Name: ___________________________________
Title: ____________________________________




--------------------------------------------------------------------------------

